Citation Nr: 1444551	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to August 1990. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  At that time, the Board received additional evidence from the Veteran along with a waiver of initial RO consideration.  38 C.F.R. §§ 19.37, 20.1304.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the September 2013 hearing, the Veteran submitted a letter showing that he has been receiving disability benefits from the Social Security Administration (SSA) since March 2011.  Records associated with his claim have not been obtained, and must be associated with his claims folder.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As SSA records go directly to the question of the impact of disabilities on the Veteran's ability to work, they are highly relevant.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and obtain copies of all decisions and supporting documentation associated with the grant of disability benefits to the Veteran in March 2011.  All efforts must be documented; if records are unavailable or cannot be obtained, such must be certified in writing and the Veteran informed.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include consideration of referral to the Director, Compensation and Pension Service, under 38 C.F.R. § 4.16(b).  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



